DETAILED ACTION
This office action is in response to the application filed on 07/20/2021.
Claims 1-20 are pending in the application and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,074,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated or made obvious by the claims of the patent as being directed to the same invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Symes (U.S. Patent 8,595,280) in view of Official Notice.
Regarding claims 1, 4, 11, 16, and 19, Symes discloses a processor comprising: 
a decoder to decode an instruction that specifies a register, a second register, and a third register to generate a decoded instruction [Fig. 5; col. 11, line 34 – col. 12, line 44; an instruction specifies two input data registers and a destination register]; 
the first register to store first and second packed data elements [Fig. 5; col. 11, line 34 – col. 12, line 44; the system includes two input data registers each with packed data]; 
the second register to store third and fourth packed data elements [Fig. 5; col. 11, line 34 – col. 12, line 44; the system includes two input data registers each with packed data];
execution circuitry to execute the decoded instruction, the execution comprising: 
multiplying the first and third packed data elements to generate a first temporary product and multiplying the second and fourth packed data elements to generate a second temporary product, the first through fourth packed data elements all being a first width [Fig. 5; col. 11, line 34 – col. 12, line 44; the elements are multiplied]; 
negating the first temporary product to generate a negated first product [Fig. 5; col. 11, line 34 – col. 12, line 44; a first result is formed by subtracting the result of a multiply from an accumulator value];
adding the first negated product to a first accumulated packed data element from the third register to generate a first result, the first result being a second width which is at least twice as large as the first width [Fig. 5; col. 11, line 34 – col. 12, line 44; a first result is formed by subtracting the result of a multiply from an accumulator value; the first result is twice as large as the original elements]; 
adding the second temporary product to a second accumulated packed data element to generate a second result of the second width [Fig. 5; col. 11, line 34 – col. 12, line 44; a second result is formed by adding the result of a multiple to an accumulator value];
storing the first and second results in specified first and second data element positions within the third register [Fig. 5; col. 11, line 34 – col. 12, line 44; the results are written to a result register].  
Symes does not explicitly disclose that the input and result data is signed data. However, the examiner takes official notice that the practice and benefits of using signed data in a processing system such as Symes were notoriously well known at the time of the invention, and such operation would therefore have been obvious to a person having skill in the art.
Symes does not explicitly disclose that the result of the multiply operation is negated and then added to the accumulator value.  However, the examiner takes official notice that the practice of negating a value and adding it to another value to perform a subtraction operation was notoriously well known at the time of the invention.  Such practice was further known to be an efficient and fast technique for performing a subtraction such as that performed in Symes.  It would therefore have been obvious to a person having skill in the art to apply this technique to the system of Symes.
Regarding claims 2, 12, and 17, Symes does not explicitly disclose that the data elements are 32-bit doublewords and the instruction results are 64-bit quadwords. However, the examiner takes official notice that the practice and benefits of using 32-bit elements in a system such as Symes were notoriously well known at the time of the invention, and such operation would therefore have been obvious to a person having skill in the art.
Regarding claims 3 and 18, Symes does not explicitly disclose the claimed register sizes. However, the examiner takes official notice that the practice and benefits of using such register sizes is a system such as Symes were notoriously well known at the time of the invention, and such operation would therefore have been obvious to a person having skill in the art.
Regarding claims 8, 9, 14, Symes does not explicitly disclose rounding or saturating the result with a flag indicating the saturation. However, the examiner takes official notice that the practice and benefits of such steps is an instruction such as that disclosed by Symes were notoriously well known at the time of the invention, and such operation would therefore have been obvious to a person having skill in the art.
Regarding claims 10 and 15, Symes discloses the processor of claim 1, wherein the first packed data element is stored in a lower bit positions than the second packed data element in the first register, the third packed data element is stored in a lower bit position than the fourth packed data element in the second register, and the first result is stored in a lower bit position than the second result in the third register [Fig. 5; col. 11, line 34 – col. 12, line 44; the system uses packed input and output operands that contain multiple elements].

Allowable Subject Matter
Claims 5-7, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183